Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 3/27/2019 has been considered by the examiner.  
Response to Amendment
2.	The amendment filed February 8th, 2021 has been entered. Currently, claims 1-20 remain pending in the application. Claim 1 was amended by Applicant to fix a minor grammatical error. No new matter has been added and the scope of the claims remains the same. Applicant’s arguments have not overcome the previous 35 USC § 103 rejections recited below, from the non-final office action that was mailed 10/07/2020.
Response to Arguments
Applicant’s arguments filed 2/082021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Fabo makes no mention of an intermediate layer at all such that modification thereof would not have been obvious” (see Remarks, Page 5). With respect to Fabo, and in response to Applicant’s argument, Fabo does indeed disclose an intermediate layer as a film layer 2, which is preferably made of polyurethane (Fabo, Paragraph 50). Further, Applicant argues “even if one were to substitute the absorbent layer of Roberts for the stiffening layer 4 of Fabo the, the combination would not disclose an adhesive layer having a top surface secured to the translucent top film, and an absorbent layer having a top surface thereof secured to a bottom surface of the adhesive layer” (see Remarks, Page 5). With respect to Fabo in view of Roberts, and in response to Applicant’s argument, the substitution is not the stiffening layer 4 of Fabo for the absorbent layer of Roberts, rather the film layer 2 of Fabo for the absorbent layer of Roberts. Hence, this substitution would then disclose top surface secured to the translucent top film, and an absorbent layer having a top surface thereof secured to a bottom surface of the adhesive layer (see 35 USC § 103 rejection for claim 1 above and in non-final rejection mailed 10/07/2020). Additionally, the subject matter in claims 2-20 is disclosed by the references of record, as discussed in the non-final office action 35 USC § 103 rejection and illustrated by the Annotated Figure below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405).
Regarding claim 1, Fabo discloses (Paragraphs 36-37, 39-40; Figures 1-2B) a bandage 1 (Figures 1-2B, bandage 1) comprising: a translucent top film 4 (Paragraph 36, transparent stiffening layer 4); an adhesive layer 8 (Paragraph 37, layer of adhesive 8 for attaching the stiffening layer to the film layer) having a top surface (Figure 2A, adhesive layer top layer secured to stiffening layer 4) secured to the translucent top film 4 (Paragraph 36, transparent stiffening layer 4); an intermediate layer 2 (Paragraph 37, film layer 2) having a top surface thereof secure to a bottom surface (Figure 2a, top surface of film layer 2 secured to bottom surface of adhesive layer 8) of the adhesive layer 8 (Paragraph 37, layer of adhesive 8 for attaching the stiffening layer to the film layer); and a lower layer 3 (Paragraph 36, skin-friendly adhesive layer 3) connected to a lower surface (Figure 2A, skin-friendly adhesive layer 3 connected to lower surface of film layer 2) of the intermediate layer 2 (Paragraph 37, film layer 2), the lower layer 3 (Paragraph 36, skin-friendly adhesive layer 3) including at least one opening 9 (Figures 1-
However, Fabo does not disclose an absorbent layer having a top surface thereof secure to a bottom surface of the adhesive layer. 
Roberts teaches (Paragraph 35; Figure 5) an analogous bandage 410 (Figure 5, wound dressing 410) has an absorbent layer 430 (Paragraph 35 and Figure 5, absorbent fiber layer 430) having a top surface thereof secured to a bottom surface (Figure 5, top surface of absorbent fiber layer 430 is secured to bottom surface of adhesive side 433) of the analogous adhesive layer 433 (Paragraph 35 and Figure 5, adhesive side 433). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the intermediate film layer of Fabo, for the absorbent layer of Roberts, in order to minimize moisture buildup and make the wound site more revealing through the bandage (Roberts, Paragraph 22).  
Regarding claim 2, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above and further discloses (in Paragraph 35 of Roberts) the translucent top film 420 (Roberts, Figure 5, transparent cover layer 420) is made of polyurethane (Roberts, Paragraph 35, semipermeable transparent polyurethane film layer 420).
Regarding claim 3, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above and further discloses (in Paragraphs 36-37 of Fabo) the adhesive layer 8 comprises a layer of adhesive (Fabo, Paragraph 37, adhesive layer 8 comprises adhesive material) applied to the bottom surface (Fabo, Paragraph 37, adhesive applied to bottom of transparent stiffening layer 4) of the translucent top film 4.  
Regarding claim 4, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above and further discloses (in Paragraphs 24, 26, and 35 of Roberts) the adhesive layer 433 comprises a layer of acrylic adhesive (Roberts, Paragraph 24 and 26, acrylic adhesive applied thereto) adhered to a lower surface (Roberts, Figure 5 and Paragraph 35, adhesive side 433 adhered to lower surface of transparent cover layer 420 away from the skin) of the translucent top film 420. 
Regarding claim 18, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above and further discloses (in Paragraph 53 of Fabo) the lower layer 3 includes a silicone based adhesive on a bottom surface thereof (Fabo, Paragraph 53, tacky silicone gel is a suitable skin friendly adhesive). 
Regarding claim 19, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above and further discloses (in Paragraph 36 of Fabo; in Paragraphs 26 and 28 of Roberts) the lower layer (Fabo, Paragraph 36, skin-friendly adhesive layer 3; Roberts, Paragraph 26, skin adhering side 22) includes an acrylic adhesive (Roberts, Paragraph 26, skin adhering side 22 has acrylic adhesive applied thereto) on a top surface thereof (Roberts, Paragraph 26, acrylic adhesive layer has a top surface located at the skin adhering side 22 adhered to the film layer 20).
Regarding claim 20, the combination of Fabo in view of Roberts discloses the bandage of claim 1 as discussed above and further discloses (in Paragraph 10, 47, 75 and Figures 1-2B of Fabo; in Paragraph 22 of Roberts) a method of treating a wound comprising: (b) applying the bandage to skin of a patient and over the wound (Fabo, Paragraph 47, applying bandage 1 to skin); (c) inspecting the wound through (Fabo, Paragraph 10 and 75, bandage 1 is inspected; Roberts, Paragraph 22, continuous visual inspection of the wound through the bandage) the bandage; (d) removing the bandage when the inspection identifies indications of infection or indications that the bandage has become uncomfortable (Fabo, Paragraph 10 and 75, bandage 1 is removed when the inspection indicates infection or the bandage 1 has become uncomfortable, in which the removal of the dressing has small risk of damaging the skin); .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) and in further view of Norimatsu (U.S Patent Pub. No. US 20130051888).
Regarding claim 5, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo and Roberts does not disclose that the adhesive layer comprises a substrate with a layer of adhesive provided on a top surface and bottom surface thereof. 
Norimatsu teaches (Paragraphs 3-4; Figure 1) the analogous adhesive layer 1 (Paragraph 3, double sided adhesive tape 1) comprises a substrate (Paragraph 3 and Figure 1, substrate 2) with a layer of adhesive 3,5 (first and second layer of adhesive) provided on a top surface and bottom surface thereof (Paragraph 3, double-sided adhesive tapes configured to include a substrate, two of adhesive layers disposed on a top surface and a bottom surface of the substrate). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the adhesive layer of the wound dressing of Fabo in view of Roberts for the adhesive tape of Norimatsu, which has a substrate with an adhesive applied to a top and bottom surface thereof, in order to avoid wrinkles in the adhesive layer (Norimatsu, Paragraph 4).
Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) and in further view of Cartmell, et al. (U.S Patent No. 5106629).
Regarding claim 6, the combination of Fabo in view Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo and Roberts does not disclose that the absorbent layer comprises a hydrogel. 
Cartmell teaches (Col. 2, lines 40-45; Col 3, lines 7-20; Figure 2A) the analogous absorbent layer 18 (Figure 2a, absorbent layer 18) comprises a hydrogel (Col. 2, lines 40-45 and Col 3, lines 7-20, hydrogel absorbent layer). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the absorbent layer of the wound dressing of Fabo in view of Roberts, for the hydrogel absorbent layer of Cartmell, in order to improve the bandage’s healing and absorbing qualities (Cartmell, Col. 3, lines 8-9).
Regarding claim 12, the combination of Fabo in view Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo and Roberts does not disclose that the absorbent layer comprises a hydrogel and at least one active ingredient. 
Cartmell teaches (Col. 2, lines 40-45; Col 3, lines 7-20; Col. 6, lines 42-58; Figure 2A) that the analogous absorbent layer 18 comprises a hydrogel (Col. 2, lines 40-45 and Col 3, lines 7-20, hydrogel absorbent layer) and at least one active ingredient (Col. 6, lines 42-58, polyhydric alcohol active ingredient).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the absorbent layer of the wound dressing of Fabo in view of Roberts, for the absorbent layer of Cartmell, which comprises a hydrogel and polyhydric alcohol, in order to prevent bacterial infection on the delicate skin (Cartmell, Col. 6, lines 42-58).
Regarding claim 13, the combination of Fabo in view of Roberts in view of Cartmell discloses the invention as discussed above and further discloses (in Col. 6, lines 42-58 of Cartmell) that the at least one active ingredient (Col. 6, lines 42-58, polyhydric alcohol active ingredient) is an antimicrobial substance (Col. 6, lines 42-58, polyhydric alcohol is antimicrobial). 
Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) and in further view of Worthley (U.S Patent Pub. No. 20020123710).
Regarding claim 7, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo in view of Roberts does not disclose that the absorbent layer comprises a hydrocolloid. 
Worthley teaches (Paragraphs 44-46) the analogous absorbent layer 30 (Paragraphs 44-46, hydrocolloid silver adhesive layer 30) comprises a hydrocolloid (Paragraphs 44-46, hydrocolloid silver adhesive layer 30). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the absorbent layer of the wound dressing of Fabo in view of Roberts, for the hydrocolloid silver layer of Worthley, in order to prevent adhesive from oozing into the other layers of the bandage (Worthley, Paragraph 35).
Regarding claim 15, the combination of Fabo and Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo in view of Roberts does not disclose that the absorbent layer comprises a hydrocolloid and at least one active ingredient. 
Worthley teaches (Paragraphs 44-46) the analogous absorbent layer 30 (Paragraphs 44-46, hydrocolloid silver adhesive layer 30) comprises a hydrocolloid (Paragraphs 44-46, hydrocolloid silver 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the hydrocolloid silver layer with the silver powder of Worthley for the absorbent layer of the wound dressing of Fabo in view of Roberts, in order to prevent oozing of the adhesive into other layers (Worthley, Paragraph 35) as well as protect the wound site from bacterial contamination (Worthley, Paragraph 45).
Regarding claim 16, the combination of Fabo in view of Roberts in view of Worthley discloses the invention as described above and further discloses (in Paragraphs 44-46 of Worthley) the at least one active ingredient (Paragraphs 44-46, hydrocolloid silver adhesive layer with an active ingredient, such as an antimicrobial additive) is an antimicrobial substance (Paragraph 44-46, hydrocolloid silver layer contains silver powder which is an antimicrobial substance and an active ingredient).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) and in further view of Locke et al. (U.S Patent Pub. No. 20140277454).
Regarding claim 8, the combination of Fabo in view of Roberts discloses independent claim 1 as discussed above. 
However, the combination of Fabo in view of Roberts does not disclose that the absorbent layer comprises: a hydrocolloid layer in contact with a top surface of the lower layer; and a cushion layer positioned above the hydrocolloid layer. 
Locke teaches (Paragraphs 12, 14, 20) the analogous absorbent layer 12 (Paragraph 12, an absorbent substrate base layer) comprises: a hydrocolloid layer (Paragraph 12, an absorbent substrate base layer that is any combination of hydrogel, silicone, or hydrocolloid material) in contact with a top surface (Paragraph 14, base layer 12 in contact with top surface of lower skin contacting adhesive layer) analogous lower layer (Paragraph 14, the substrate further includes an adhesive associated with at least a part of the base layer to engage the graft); and a cushion layer (Paragraph 12, an absorbent substrate base layer that is any combination of hydrogel, silicone, or hydrocolloid material. Therefore the broadest reasonable interpretation of the phrase “cushion layer” in the claimed invention may include any layer of hydrogel or silicone material) positioned above (Paragraph 12, The hydrocolloid layer of Locke may be positioned below the silicone or hydrogel cushion layer material of Locke) the hydrocolloid layer (Paragraph 12, an absorbent substrate base layer that is any combination of hydrogel, silicone, or hydrocolloid material). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to substitute the absorbent layer of the wound dressing of Fabo in view of Roberts, for the absorbent substrate base layer of Locke to make an absorbent layer that has a hydrogel or silicone sublayer defined as the cushion layer in the claimed invention, located above a hydrocolloid sublayer defined as the hydrocolloid layer in the claimed invention, which is in contact with a top surface of the lower layer as described in the claimed invention, in order to adjust the fluid permeability and uptake of exudate from the wound (Locke, Paragraph 20). 
Regarding claim 9, the combination of Fabo in view of Roberts in view of Locke discloses the invention as described above and further discloses (in Paragraph 12 of Locke) the cushion layer (Paragraph 12, an absorbent substrate base layer that is any combination of hydrogel, silicone, or hydrocolloid material. Therefore the broadest reasonable interpretation of the phrase “cushion layer” in the claimed invention may include any layer of hydrogel or silicone material) comprises silicone (Paragraph 12, absorbent substrate base layer combination includes a silicone layer positioned above a hydrocolloid layer).
Regarding claim 10, the combination of Fabo in view of Roberts in view of Locke discloses the invention as described above and further discloses (in Paragraph 12 of Locke) the cushion layer 
Regarding claim 11, the combination of Fabo in view of Roberts in view of Locke discloses the invention as described above and further discloses (in Paragraph 55 of Locke) the the cushion layer (Paragraph 12, an absorbent substrate base layer that is any combination of hydrogel, silicone, or hydrocolloid material. Therefore the broadest reasonable interpretation of the phrase “cushion layer” in the claimed invention may include any layer of hydrogel or silicone material) comprises a polyvinyl alcohol foam (Paragraph 55, absorbent substrate base layer may be composed of polyvinyl alcohol).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) in view of Cartmell et al. (U.S Patent No. 5106629) and in further view of Tennican (U.S Patent Pub. No. 20160185514). 
Regarding claim 14, the combination of Fabo in view of Roberts in view of Cartmell disclose the invention as described above.
However, the combination of Fabo in view of Roberts in view of Cartmell does not disclose that the active ingredient provides an indication of an infection. 
Tennican teaches (Paragraph 14) the analogous active ingredient (Paragraph 14, an antiseptic tape strip that has an antimicrobial composition) provides an indication of an infection (Paragraph 14, an antiseptic tape strip that has an antimicrobial composition which provides a visual indication of contamination when applied to a surface or material). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to combine an active ingredient with an antimicrobial .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fabo, et al. (U.S Patent Pub. No. 20110098621) in view of Roberts (U.S Patent Pub. No. 20020169405) in view of Worthley (U.S Patent Pub. No. 20020123710) and in further view of Tennican (U.S Patent Pub. No. 20160185514). 
Regarding claim 17, the combination of Fabo in view of Roberts in view of Worthley discloses the invention as described above.
However, the combination of Fabo in view of Roberts in view of Worthley does not disclose that the active ingredient provides an indication of an infection. 
Tennican teaches (Paragraph 14) the analogous active ingredient (Paragraph 14, an antiseptic tape strip that has an antimicrobial composition) provides an indication of an infection (Paragraph 14, an antiseptic tape strip that has an antimicrobial composition which provides a visual indication of contamination when applied to a surface or material). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the absorbent layer of the wound dressing of Fabo in view of Roberts in view of Worthley, with an active ingredient that has an antimicrobial composition for indication of infection as stated by Tennican, in order to allow users to identify and clean skin surfaces for preventing infection (Tennican, Paragraph 14).

    PNG
    media_image1.png
    486
    1221
    media_image1.png
    Greyscale

Annotated Figure: Prior Art Schematic and Claimed Invention Comparison

Conclusion
Applicant's amendment did not change the scope of the claims, therefore the rejection from the non-final office action mailed 10/07/2020 is maintained.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786